By the Court,
Lewis, J.
alone. I am not satisfied that a cessio bonorum can be made in this country by a bankrupt after having obtained his certificate in England.
It would be prejudging the main question to be tried, in the suit by attachment, viz. whether *71the attachment in England transferred the property here to the assignees, so that it ceased to be liable to the attachment. For, if it should be considered that the assignment vested the property in the assignees, Meeker has no property to surrender, none to be attached. The suit against him must fail and the cessio bonorum is a nullity. If it should be determined, that the assignment in England did not vest the property here in the assignees, it will perhaps be contended that the property attached was in the custody of the law, and the bankrupt had not the power to make any disposition of it.
I will not sanction a measure for the sake of an experiment, and this mode of proceeding is one which ought not to be favoured.
Motion denied.
*** The attachment suit was made up, so that the question was not finally determined.